                                                      June 16, 2021


VIA ECF

The Honorable Vernon S. Broderick
United States District Judge
United States District Court
40 Foley Square, Room 415
New York, New York 10007

           Re: Wallace v. The IM. Group, LLC, et al., 20-cv-7610 (VSB)

Dear Judge Broderick:

          We are counsel for Plaintiff Carmela Wallace, personal representative of the Estate of
Jarad Higgins p/k/a Juice WRLD (“Plaintiff”), in the above-referenced action against Defendants
The IM. Group, LLC and Sean Welch (collectively, “Defendants”).

           On May 25, 2021, and in response to Plaintiff’s Motion for Default Judgment
(“Motion”), this Court issued an Order (“Order”) directing the parties to appear on June 24, 2021
at 1:00 p.m. for a telephonic hearing on the Motion [Dkt. No. 27.] The Order also set a schedule
for the submission of opposition and reply papers, and required Plaintiff to serve a copy of the
Order on Defendants. Plaintiff served a copy of the Order on Defendants as required. To date, no
opposition has been filed.

             Due to a necessary medical procedure that my doctor directed I undergo on June 24,
2021, I respectfully request, as lead counsel for Plaintiff, a one-week adjournment of next week’s
hearing to July 1, 2021 or another day convenient for the Court. Because Defendants have not
appeared in this action in any manner, I have not sought their consent to the adjournment. This is
Plaintiff’s first request for an adjournment of the telephonic hearing on the Motion.

            Lastly, and in an abundance of caution, I respectfully seek confirmation from the Court
that only counsel for Plaintiff, and not Ms. Wallace herself, is required to appear at the telephonic
hearing on the Motion.
The Honorable Vernon S. Broderick
June 16, 2021
Page 2

          I thank the Court for its consideration of the requested relief.

                                             Respectfully submitted,

                                             /s/ Jonathan D. Davis

                                             Jonathan D. Davis

cc: Mr. Sean Welch
    The IM. Group, LLC
    (Via PDF/Email - SWelch@theim-group.com)




                                                                   6/18/2021
                                            The telephonic hearing previously scheduled for June 24, 2021 is
                                            hereby adjourned to July 1, 2021 at 1:00 p.m. Only counsel for
                                            Plaintiff, and not the Plaintiff herself, is required to appear at the
                                            hearing. IT IS FURTHER ORDERED that Plaintiff shall serve a
                                            copy of this order upon Defendants by no later than June 22, 2021
                                            and shall file proof of service by June 29, 2021.
